                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

NANET R.,                                    )
                                             )
       Plaintiff,                            )      No. 18 C 3882
                                             )
               v.                            )      Magistrate Judge M. David Weisman
                                             )
NANCY A. BERRYHILL, Deputy                   )
Commissioner for Operations,                 )
performing the duties and functions          )
not reserved to the Commissioner             )
of Social Security,                          )
                                             )
       Defendant.                            )


                         MEMORANDUM OPINION AND ORDER

       Nanet R. brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the Social

Security Administration’s (“SSA’s”) decision denying her application for benefits. For the reasons

set forth below, the Court reverses the SSA’s decision.


                                          Background

       Plaintiff applied for benefits on October 19, 2015, alleging a disability onset date of June

1, 2015. (R. 56, 77.) Her application was denied initially and on reconsideration. (R. 77, 103.)

Plaintiff requested a hearing, which was held by an administrative law judge (“ALJ”) on

September 13, 2017. (See R. 31-55.) In a decision dated November 14, 2017, the ALJ found that

plaintiff was not disabled. (R. 15-24.) The Appeals Council declined review (R. 1-3), leaving the

ALJ’s decision as the final decision of the SSA, reviewable by this Court pursuant to 42 U.S.C. §

405(g). See Villano v. Astrue, 556 F.3d 558, 561-62 (7th Cir. 2009).
                                             Discussion

       The Court reviews the ALJ’s decision deferentially, affirming if it is supported by

“substantial evidence in the record,” i.e., “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” White v. Sullivan, 965 F.2d 133, 136 (7th Cir. 1992)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “Although this standard is generous,

it is not entirely uncritical,” and the case must be remanded if the “decision lacks evidentiary

support.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The regulations

prescribe a five-part sequential test for determining whether a claimant is disabled. See 20 C.F.R.

§§ 404.1520(a), 416.920(a). The SSA must consider whether: (1) the claimant has performed any

substantial gainful activity during the period for which she claims disability; (2) the claimant has

a severe impairment or combination of impairments; (3) the claimant’s impairment meets or equals

any listed impairment; (4) the claimant retains the residual functional capacity (“RFC”) to perform

her past relevant work; and (5) the claimant is able to perform any other work existing in significant

numbers in the national economy. Id.; see Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).

       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

since the alleged onset date. (R. 17.) At step two, the ALJ determined that plaintiff has the severe

impairments of carpal tunnel syndrome and low back arthritis. (Id.) At step three, the ALJ found

that plaintiff’s impairments do not meet or medically equal the severity of a listed impairment. (R.




                                                  2
19.) At step four, the ALJ found that plaintiff has the RFC to perform her past relevant work as a

preschool director, and thus is not disabled. (R. 23.)

        Plaintiff contends that the ALJ wrongly rejected the opinion of her treating physician, Dr.

Hart. An ALJ must give a treating physician’s opinion controlling weight if “it is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] record.” 20 C.F.R. § 404.1527(c)(2); see Scott v. Astrue,

647 F.3d 734, 739 (7th Cir. 2011). “If an ALJ does not give a treating physician’s opinion

controlling weight, the regulations require the ALJ to consider the length, nature, and extent of the

treatment relationship, frequency of examination, the physician’s specialty, the types of tests

performed, and the consistency and supportability of the physician’s opinion.” Moss v. Astrue,

555 F.3d 556, 561 (7th Cir. 2009).

        In January 2016, Dr. Hart opined that plaintiff can grasp, turn, and twist objects for fifteen

percent of a workday and perform fine manipulation tasks for twenty percent of a workday. (R.

508.) In June 2017, Dr. Hart said that plaintiff could only use her fingers and hands for ten percent

of a workday. (R. 581.) The ALJ gave these opinions “no weight” because they are inconsistent

with “objective medical evidence,” the results of plaintiff’s May 2016 consultative exam, the

conservative treatment she has received, and plaintiff’s “considerable” activities of daily living.

(R. 22.)

        However, the ALJ did not identify the objective medical evidence that contradicts Dr.

Hart’s opinion and failed to acknowledge the evidence that supports it, i.e., the March 2016 EMG 1




1
 EMG stands for electromyography, “a diagnostic procedure [used] to assess the health of muscles and the nerve
cells that control them,” the results of which “can reveal nerve dysfunction, muscle dysfunction or problems with
nerve-to-muscle signal transmission.” https://www.mayoclinic.org/tests-procedures/emg/about/pac-20393913 (last
visited Mar. 20, 2019).

                                                        3
showing that plaintiff has “severe left worse than right carpal tunnel syndrome.” (R. 436.) 2

Moreover, the ALJ noted the findings of the consultative exam, that plaintiff had 5/5 grip strength

in both hands and “no difficulty . . . performing manipulations with either hand,” but failed to

mention that the examiner said plaintiff “complain[ed] of moderate pain on movement of the hands

and wrists.” (R. 549.) Similarly, the ALJ emphasized the conservative nature of plaintiff’s

treatment, “medication management and wrist braces” (R. 22) but did not say that those treatments

gave plaintiff no relief and she had started looking into surgery. (R. 37-38, 444, 456.) Finally, the

“considerable” daily activities to which the ALJ referred consist of preparing light meals and doing

some housework, tasks from which plaintiff can, and does, take breaks. (R. 47, 238, 246); see

Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (“The critical differences between activities

of daily living and activities in a full-time job are that a person has more flexibility in scheduling

the former than the latter, can get help from other persons . . . , and is not held to a minimum

standard of performance, as she would be by an employer. The failure to recognize these

differences is a recurrent, and deplorable, feature of opinions by administrative law judges in social

security disability cases.”). In short, the ALJ’s rejection of Dr. Hart’s opinions, the acceptance of

which would have dictated a finding of disability, is not supported by substantial evidence. See

Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010) (per curiam) (“An ALJ has the obligation to

consider all relevant medical evidence and cannot simply cherry-pick facts that support a finding

of non-disability while ignoring evidence that points to a disability finding.”). Accordingly, the

case must be remanded. 3




2
  The ALJ notes the EMG finding in the decision (R. 21) but fails to consider it in his explanation for giving no
weigh to Dr. Hart’s opinions.
3
  Plaintiff also contests the RFC fashioned by the ALJ. Because that issue is intertwined with the assessment of the
medical evidence, it will have to be revisited on remand as well.

                                                          4
                                          Conclusion

       For the reasons set forth above, the Court denies the SSA’s motion for summary judgment

[24], reverses the SSA’s decision, and remands this case for further proceedings consistent with

this Memorandum Opinion and Order.

SO ORDERED.                                 ENTERED: March 20, 2019




                                            M. David Weisman
                                            United States Magistrate Judge




                                               5
